Case 1:18-cv-00851-AJT-JFA Document 30 Filed 03/20/19 Page 1 of 5 PageID# 231




                        IN THE UNITED STAT ES DISTRICT COU RT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                                   IL
                                   Alexandria Division
                                                                                              I O2819
MITCHELL YOUNG, et al. ,                      )
                                              )                                     CLERK, U.S. DISTRICT COURT
                       Plaintiffs,            )                                       ALEXANDRIA VIRGINIA
                                              )
       V.                                     )    Civil Action No. I: I 8cv085 l (AJT/Jf A)
                                              )
JEFFERY NEWTON, et al. ,                      )
                                              )
                       Defendants.            )


                             RULE 16{8} SCHEDULING ORDER

       Upon consideration of the representations made the parties in their Joint Proposed

Discovery Plan (Docket no. 26) ("Joint Discovery Plan"), and during the initial pretrial

conference held on March 20, 20 19, and taking note of the Scheduling Order entered in this case

(Docket no. 23), the court makes the following rulings:

       1.      All d iscovery shall be concluded by July 12, 20 19.

       2.      The Joint Discovery Plan filed by the parties is approved in part and shall control

discovery to the extent of its application unless further modified by the court.

       3.      The proposed initial disclosures date on page 2 of the Joint Discovery Plan is

modified to reflect that all Fed. R. Civ. P. 26(a)( I) disclosures shall be completed by April 3,

2019, not April 3, 2018.

       4.      Expert disclosures shall be governed by the schedule set forth in Local Civil Rule

26(D). Initial disclosures are due on May 13, 20 19, opposing disclosures are due on June 12,

20 I 9, and any rebuttal disclosures are due on June 27, 2019. To the extent the parties wish to

modify these deadlines, they must seek leave of court.
Case 1:18-cv-00851-AJT-JFA Document 30 Filed 03/20/19 Page 2 of 5 PageID# 232




       5.      If counsel believe that a settlement conference with the court would be of

assistance in resolving this dispute, they may arrange a settlement conference by contacting the

undersigned magistrate judge's chambers.

       6.      The court declines to adopt the proposed May 15, 2019 deadline for joinder of

parties and amendment of pleadings on page 2 of the Joint Discovery Plan. Any motion to join a

party or to amend the pleadings shall be made as soon as possible after counsel or the party

becomes aware of the grounds for the motion and only upon leave of court.

       7.      To the extent any party intends to assert a claim of privilege or protection as to

trial preparation material, any such claim must be made in a timely manner and in accordance

with Fed. R. Civ. P. 26(b)(5).

       8.      To the extent it becomes necessary, counsel may submit an agreed protective

order concerning the disclosure of information between the parties in discovery, provided that

such protective order does not provide for the prospective filing of documents under seal.

       9.      The following provisions shall apply to the filing and noticing of all motions:

        (a)    All motions must contain a statement that a good-faith effort to narrow the area of

disagreement has been made in accordance with Local Civil Rule 7(E) and Local Civil Rule

37(E) for discovery motions. All motions must adhere to the page limits and font requirements

set in Local Civil Rule 7(F)(3). An appropriate number of paper copies of any motion and all

pleadings relating to that motion shall be delivered directly to the attention of the judge at the

Clerk's Office within one day of the electronic filing. See "Civil and Criminal Motions

Procedures and other Alexandria Specific Information" on the Alexandria page of the Court's

website located at www.vaed.uscourts.gov.
Case 1:18-cv-00851-AJT-JFA Document 30 Filed 03/20/19 Page 3 of 5 PageID# 233




       (b)     All motions, except for summary judgment and consent motions, shall be noticed

for a hearing on the earliest possible Friday before the final pretrial conference consistent with

the briefing schedules discussed below. A consent motion should be filed in accordance with the

procedures provided on the Alexandria page of the Court's website referenced above. Any

motion to amend the pleadings or to join a party must be made as soon as possible after counsel

or the party becomes aware of the grounds for the motion.

        (c)    Dispositive motions shall be filed and briefed in accordance with the schedule set

forth in Local Civil Rule 7(F)( 1) and (K). Local Civil Rule 7(F)( 1) provides that a response brief

is due 14 days after service of the motion and a reply brief may be filed 6 days after the service

of the response. The periods for filing a response brief and a reply shall apply without regard to

the mode of service used for those briefs. Any dispositive motion against a pro se party must

contain the notice set forth in Local Civil Rule 7(K) and provide the pro se party with at least 21

days to file a response opposing the motion.

        (d)    In order to provide for the prompt resolution of non-dispositive matters, a non-

dispositive motion may be filed by no later than 5:00 p.m. on a Friday and noticed for a hearing

at I 0:00 a.m. on the following Friday. Under this expedited schedule, a response brief must be

filed no later than 5 :00 p.m. on the following Wednesday and any reply brief should be filed as

early as possible on Thursday to give the court time to review all pleadings before the hearing.

This expedited schedule shall apply for non-dispositive motions noticed for a hearing with less

than two weeks' notice. If a non-dispositive motion is noticed for a hearing between two and

three weeks from the filing date, any response brief must be filed 7 days after service and any

reply brief may be filed 3 days after service of the response. At the moving party's discretion, a

non-dispositive motion may also be filed and noticed for a hearing with three weeks' notice and
Case 1:18-cv-00851-AJT-JFA Document 30 Filed 03/20/19 Page 4 of 5 PageID# 234




the briefing schedule provided in Local Civil Rule 7(F)(l) providing for 14 days for a response

brief and 6 days for a reply would apply. If a non-dispositive motion is filed and oral argument

is waived, any response brief must be filed within 7 days after service and any reply brief within

3 days after service of the response.

       (e)     All summary judgment issues shall be presented in the same pleading unless leave

of court is first obtained. As required by Local Civil Rule 56, each brief in support of a motion

for summary judgment must include a separately captioned section within the brief listing, in

numbered-paragraph form, each material fact that the movant contends is undisputed with

appropriate citations to the record. A brief in opposition to a motion for summary judgment

must include a separately captioned section within the brief addressing, in numbered-paragraph

form corresponding to the movant's section, each of the movant's enumerated facts and

indicating whether the non-movant admits or disputes the fact with appropriate citations to the

record. The Court may assume that any fact identified by the movant as undisputed in the

movant's brief that is not specifically controverted in the non-movant's brief in the manner set

forth above is admitted for the purpose of deciding the motion for summary judgment.

       (t)   Any motion to file a document under seal must comply with Local Civil Rule 5.

Pursuant to Local Civil Rule 5, a notice specifically identifying the motion as a sealing motion

must be filed on the public record. There is no need to file a notice of hearing for a motion to

seal. A memorandum must be filed stating sufficient facts to support the action sought, and a

proposed order must include specific findings. Where a party moves to file material under seal

because the opposing party has designated that material as confidential, the opposing party must

file a response to the motion and a proposed order that meet the requirements of Local Civil Rule

5. Only the particular material found to meet the required standard may be sealed, with the
Case 1:18-cv-00851-AJT-JFA Document 30 Filed 03/20/19 Page 5 of 5 PageID# 235




remainder filed in the public record. An unsealed, redacted version of the fili ng in issue shall be

filed with the motion to seal. Filings under seal are disfavored and discouraged. See Va. Dep 't

ofSlate Police v. Washington Post, 386 F.Jd 567, 575-76 (4th Cir. 2004).

    10.          Disclosures under Fed. R. Civ. P. 26(a)(l) and (2), notices of depositions,

interrogatories, requests for documents and admissions, and answers thereto sha ll not be fil ed

except on order of the court, or for use in a motion or at trial.

    11.          In the event this case is tried before a jury, each party shall file their proposed jury

instructions and voir dire seven (7) days prior to trial in accordance with Local Civil Rule 51.

Violation of this Rule will constitute a waiver of objections to any instructions given. In the

event the case is tried without a jury, counsel shall file written proposed findings of fact and

conclusions oflaw prior to the beginning of trial.

          Entered thi s 20th day of March, 20 19.
                                                           . .,. . . . ,. -=--,----Is/   ~
                                                           John F. Anderson
                                                           I /ailed Slates I lagistrato Judge
                                                         John F. Anderson
Alexandria, Virginia                                     United States Magistrate Judge
